DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/11/2022.  These drawings are acceptable.
Specification
Amendments to the specification filed 07/11/2022 have been entered.
The abstract of the disclosure is objected to because it does not include a technical disclosure of the allowable subject matter (i.e., a supporting wall disposed over a pixel definition layer, wherein a height of the supporting wall is greater than a height of the cathode layer, thereby forming the first gap in the cathode layer, in combination with the touch control layer not disposed at a side of the cathode layer away from a substrate, and adjacent touch control components in the touch control layer are formed with a second gap therebetween). Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1-2, 5, 7, 11-12, 15, and 17 are objected to because of the following informalities:  
Claim 1 recites “the adjacent touch control components in the same touch control layer” in line 7. Adjacent touch control components have not been previously recited. Furthermore, only one touch control layer has been recited. The Examiner suggests --[[the]] adjacent touch control components in the [[same]] touch control layer--.
Claim 1 recites “adjacent touch control components … is formed” in lines 7-8. This is grammatically incorrect. The Examiner suggests --adjacent touch control components … [[is]] are formed--.
Claim 1 recites “the touch control components functions as a touch control unit” in the last 2 lines. This is grammatically incorrect. The Examiner suggests --the touch control components function[[s]] as a touch control unit--.
Claim 2 recites “the touch control components in the same touch control layer” in line 2. Only one touch control layer has been recited. The Examiner suggests --the touch control components in the [[same]] touch control layer--.
Claim 2 recites “the adjacent driving electrode and inductive electrode” in line 4. No adjacent driving electrode and inductive have been previously recited. The Examiner suggests --the touch control components in the [[same]] touch control layer comprise a driving electrode and an inductive electrode, wherein said driving electrode and said inductive electrode are adjacent; and the second gap is formed between the adjacent driving electrode and inductive electrode--.
Claim 5 recites “disposed in the same layer” in the last line. No “same layer” has been previously recited. The Examiner suggests --[[the]] a same layer--.
Claim 7 recites “between the adjacent touch control electrodes” in line 4. No adjacent touch control electrodes were previously recited. The Examiner suggests --the touch control components in the touch control layer comprise a plurality of touch control electrodes including adjacent touch control electrodes; and the second gap is formed between the adjacent touch control electrodes--.
Claim 11 recites “the adjacent touch control components in the same touch control layer” in line 8. No adjacent touch control components were previously recited. Furthermore, only one touch control layer has been recited. The Examiner suggests --[[the]] adjacent touch control components in the [[same]] touch control layer--.
Claim 11 recites “the touch control components functions as a touch control unit” in the last 2 lines. This is grammatically incorrect. The Examiner suggests --the touch control components function[[s]] as a touch control unit--.
Claim 12 recites “the touch control components in the same touch control layer comprises a driving electrode and an inductive electrode” in lines 2-3. This is grammatically incorrect. Furthermore, only one touch control layer has been recited. The Examiner suggests --the touch control components in the [[same]] touch control layer comprise[[s]] a driving electrode and an inductive electrode--.
Claim 12 recites “the adjacent driving electrode and inductive electrode” in line 4. No adjacent driving electrode and inductive electrode have been previously recited. The Examiner suggests --the touch control components in the [[same]] touch control layer comprise[[s]] a driving electrode and an inductive electrode, wherein said driving electrode and said inductive electrode are adjacent; and the second gap is formed between the adjacent driving electrode and inductive electrode--.
Claim 15 recites “disposed in the same layer” in line 2. No “same layer” has been previously recited. The Examiner suggests --[[the]] a same layer--.
Claim 17 recites “the second gap is formed between the adjacent touch control electrodes” in line 4. No adjacent touch control electrodes were previously recited. The Examiner suggests –the touch control components in the touch control layer comprise a plurality of touch control electrodes, including adjacent touch control electrodes; and the second gap is formed between the adjacent touch control electrodes--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 7, 11-15, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s arguments on pages 11-13 of the response filed 04/25/2022 have been fully considered and are persuasive. The prior art of record neither shows nor suggests a supporting wall disposed over a pixel definition layer, wherein a height of the supporting wall is greater than a height of the cathode layer, thereby forming the first gap in the cathode layer, in combination with the touch control layer not disposed at a side of the cathode layer away from a substrate, and adjacent touch control components in the touch control layer are formed with a second gap therebetween.
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 and their dependent claims 2-5, 7, 12-15, and 17 have been fully considered and are persuasive. The indefiniteness rejections, the anticipation rejections, and the obviousness rejections have been withdrawn. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
An objection to the abstract is outstanding.
Objections to claims 1-2, 5, 7, 11-12, 15, and 17 are outstanding.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
07/19/2022